Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 1 of 13 PageID #: 230




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                          CIVIL ACTION NO. 5:20-CV-00060-GNS-CHL


 RHONDA DUFF                                                                          PLAINTIFF

 v.

 C.R. BARD INC., et al.                                                           DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendants’ Motion to Dismiss (DN 26). The motion

 has been fully briefed and is ripe for decision. For the reasons stated below, the motion is

 GRANTED IN PART and DENIED IN PART.

                                     I.     BACKGROUND

         This action is brought by Rhonda Duff (“Plaintiff”) asserting claims against C.R. Bard,

 Inc. and Bard Access Systems, Inc. (“Defendants”) arising from the “design, development, testing,

 assembling, manufacturing, packaging, promoting, marketing, distribution, supplying, and/or

 selling” of their PowerPort medical device (“PowerPort”), which is an “implantable vascular

 access device designed to provide repeated access to the vascular system for the delivery of

 medication, intravenous fluids, parental nutrition solutions, and blood products.” (Am. Compl. ¶¶

 1, 11, 20).

         On February 6, 2019, Plaintiff underwent placement of a PowerPort to treat her lymphoma.

 (Am. Compl. ¶ 40). Approximately two months later, it was discovered that the PowerPort had

 fractured and migrated to Plaintiff’s heart, necessitating that the device be surgically removed.

 (Am. Compl. ¶ 43). Plaintiff alleges the defective device and its removal has caused her physical,

 emotional, and psychological injury. (Am. Compl. ¶ 44).
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 2 of 13 PageID #: 231




           Plaintiff filed this action on March 30, 2020, and filed the Amended Complaint on June

 22, 2020. Defendants have moved to dismiss Plaintiff’s claim for failure to state a claim. (Defs.’

 Mot. Dismiss, DN 26). The motion is ripe for adjudication.

                                        II.         JURISDICTION

           This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C. § 1332(a)

 because the amount in controversy exceeds $75,000 and there is diversity of citizenship.

                                    III.      STANDARD OF REVIEW

           To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

 must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted)

 (citation omitted). A claim is facially plausible “when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. When considering a defendant’s motion to dismiss, the Court will “accept all the

 [plaintiff’s] factual allegations as true and construe the complaint in the light most favorable to the

 [plaintiff].” Hill v. Blue Cross & Blue Shield of Mich., 409 F.3d 710, 716 (6th Cir. 2005) (citation

 omitted). “A pleading that offers labels and conclusions or a formulaic recitation of the elements

 of a cause of action will not do. Nor does a complaint suffice if it tenders naked assertion[s] devoid

 of further factual enhancement.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted)

 (citation omitted).

                                              IV.     DISCUSSION

           In Kentucky,1 “[a] party injured by a product can bring suit for that injury under three

 different theories: (1) breach of warranty under the Uniform Commercial Code, (2) negligence,



 1
     The parties rely on Kentucky law in addressing Plaintiff’s claims.
                                                       2
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 3 of 13 PageID #: 232




 or (3) strict liability in tort.” Ostendorf v. Clark Equip. Co., 122 S.W.3d 530, 535 (Ky. 2003)

 (citing Williams v. Fulmer, 695 S.W.2d 411, 413 (Ky. 1985)). In this case Plaintiff has asserted

 claims of negligence, strict liability, breach of express warranty, breach of implied warranty, and

 fraud by omission.

        A.      Negligence

        Plaintiff brings a general negligence claim alleging Defendants violated their “duty to

 exercise reasonable care when designing, manufacturing, marketing, advertising, distributing,

 selling and conducting post-market surveillance of the PowerPort.” (Am. Compl. ¶ 56). “In any

 negligence case, a plaintiff must prove the existence of a duty, breach of that duty, causation

 between the breach of duty[,] and the [plaintiff’s] injury and damages.” Hayes v. D.C.I. Props.-D

 KY, LLC, 563 S.W.3d 619, 622 (Ky. 2018).

        There is no plausible argument that Defendants do not owe a duty to Plaintiff in the creation

 and distribution of the PowerPort because “[t]he rule is that every person owes a duty to every

 other person to exercise ordinary care in his activities to prevent foreseeable injury.” Grayson

 Fraternal Order of Eagles, Aerie No. 3738, Inc. v. Claywell, 736 S.W.2d 328, 332 (Ky. 1987),

 superseded by statute on other grounds as stated in DeStock No. 14, Inc. v. Logsdon, 993 S.W.2d

 952, 957 (Ky. 1999) (citations omitted); C.D. Herme, Inc. v. R.C. Tway Co., 294 S.W.2d 534, 536

 (Ky. 1956) (manufacturer owes duty of reasonable care to consumer). Plaintiff has outlined

 numerous ways Defendants breached that duty in the Amended Complaint. (Am. Compl. ¶ 57).

 Specifically, Plaintiff asserts the faulty PowerPort catheter fractured and migrated to Plaintiff’s

 heart, requiring surgery. (Am. Compl. ¶ 43).

        “The ‘sole question in a products liability case,’ regardless of whether the case involves

 failure to adequately warn, defective design, or other products liability theories, is whether the



                                                 3
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 4 of 13 PageID #: 233




 product is defective.” Leslie v. Cincinnati Sub-Zero Prods., 961 S.W.2d 799, 803 (Ky. App. 1998)

 (citation omitted). “Thus, like a claim for strict products liability, a claim for negligent products

 liability requires the plaintiff to establish that the product was defective and that it was the legal

 cause of the injury.” Naiser v. Unilever U.S., Inc., 975 F. Supp. 2d 727, 747 (W.D. Ky. 2013). To

 be clear, “[a] plaintiff’s . . . claims of negligence . . . and strict liability . . . have [a] common

 denominator which is that causation must be established.” Holbrook v. Rose, 458 S.W.2d 155,

 157 (Ky. 1970). “The causation analysis is the same under a negligence theory in a products

 liability case as . . . under a strict liability theory.” Red Hed Oil, Inc. v. H.T. Hackney Co., 292 F.

 Supp. 3d 764, 773 (E.D. Ky. 2017) (internal quotation marks omitted) (quoting Halsey v. AGCO

 Corp., No. 16-cv-461-JMH, 2017 WL 4767679, at *1 (E.D. Ky. Oct. 20, 2017)). To prove

 causation in a products liability case in Kentucky, the “plaintiff has the burden . . . to establish

 causation under the substantial factor test—that is, plaintiff must prove that defendant’s conduct

 was a substantial factor in bringing about a plaintiff’s harm.” Id. (quoting King v. Ford Motor Co.,

 209 F.3d 886, 893 (6th Cir. 2000); Burgett v. Troy-Bilt LLC, 970 F. Supp. 2d 676, 681 (E.D. Ky.

 2013)).

           In the Amended Complaint, Plaintiff alleges numerous times that her injuries were caused

 by Defendants’ defective product.        Plaintiff makes clear that her physician followed the

 instructions for implanting the device. (Am. Compl. ¶ 50). No other cause is claimed, therefore

 Plaintiff has adequately pleaded that the design of the product caused it to break off and injure her.

 Plaintiff claims she has suffered numerous injuries as a result, including undergoing a major

 surgery, risk of future injuries, and emotional distress. (Am. Compl. ¶ 44). Because these

 allegations are sufficient for all four prongs of negligence, the Court denies Defendants’ motion

 with respect to the negligence claim.



                                                   4
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 5 of 13 PageID #: 234




        B.      Punitive Damages

        “In order to justify punitive damages, there must be first a finding of failure to exercise

 reasonable care, and then an additional finding that this negligence was accompanied by wanton

 or reckless disregard for the lives, safety, or property of others.” Horton v. Union Light, Heat &

 Power Co., 690 S.W.2d 382, 389-90 (Ky. 1985) (internal quotation marks omitted). “Even when

 a single act of negligence might not constitute gross negligence, gross negligence may result from

 several acts.” Id. at 338 (citation omitted). “The threshold for the award of punitive damages is

 whether the misconduct was ‘outrageous’ in character, not whether the injury was intentionally or

 negligently inflicted.” Peoples Bank of N. Ky., Inc. v. Crowe Chizek & Co., 277 S.W.3d 255, 267

 (Ky. App. 2008) (citation omitted). Reckless disregard for the rights of others may be implied

 from the nature of the misconduct. Id. It is the flagrant indifference to the safety of others that

 justifies an award of punitive damages. See Bowling Green Mun. Utils. v. Atmos Energy Corp.,

 989 S.W.2d 577, 581 (Ky. 1999). Moreover, to support an award of punitive damages Kentucky

 law requires a finding of a failure to exercise even slight care. See Phelps v. Louisville Water Co.,

 103 S.W.3d 46, 51-52 (Ky. 2003). “The plaintiff must establish the reckless or wanton disregard

 for others by clear and convincing evidence.” Colyer v. Speedway, LLC, 981 F. Supp. 2d 634, 645

 (E.D. Ky. 2013) (citing Embry v. Geo, 478 F. Supp. 2d 914, 920 (E.D. Ky. 2007)).

        Plaintiff claims Defendants were grossly negligent and an award of punitive damages is

 warranted. (Am. Compl. ¶ 59). Plaintiff alleges not only that the defective product caused her

 injury, but also that Defendants knew the product had the potential to cause dangerous side effects

 and misrepresented these risks to Plaintiff and her physician. (Am. Compl. ¶¶ 28-30). Taken as




                                                  5
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 6 of 13 PageID #: 235




 true, this is enough to show a reckless disregard for the safety of others, therefore Plaintiff’s request

 for punitive damages survives dismissal.2

         C.      Strict Liability - Failure to Warn

         In Larkin v. Pfizer, Inc., 153 S.W.3d 758 (Ky. 2004), the Kentucky Supreme Court adopted

 the “learned intermediary doctrine” in the context of claims against prescription drug

 manufacturers for failure to warn patients of the adverse side effects of those drugs. Id. at 770.

 The Court described the doctrine as follows:

         Section 6(d)(1) [of the Restatement (Third) or Torts: Products Liability] states the
         learned intermediary rule, an exception to the general rule that a manufacturer’s
         duty to warn of any risks or dangers inherent in the product runs to the ultimate
         consumer. “The obligation of a manufacturer to warn about risks attendant to the
         use of drugs and medical devices that may be sold only pursuant to a health-care
         provider’s prescription traditionally has required warnings directed to health-care
         providers and not to patients.”

 Id. at 762 (emphasis added) (internal citation omitted) (citation omitted). The Court in Larkin

 engaged in extensive analysis of the learned intermediary rule, recognizing the doctrine as an

 exception to the rule of strict liability which applies in the context of claims premised on faulty

 medical devices. Id. at 761. The Court identified a comment to Section 402A of the Restatement

 (Second) of Torts as the source of the learned intermediary rule:

         There are some products which, in the present state of human knowledge, are quite
         incapable of being made safe for their intended and ordinary use. These are
         especially common in the field of drugs. . . . Such a product, properly prepared,
         and accompanied by proper directions and warning, is not defective, nor is it
         unreasonably dangerous. The same is true of many other drugs, vaccines, and the
         like, many of which for this very reason cannot legally be sold except to physicians,
         or under the prescription of a physician. . . . The seller of such products, again with
         the qualification that they are properly prepared and marketed, and proper warning
         is given, where the situation calls for it, is not to be held to strict liability for
         unfortunate consequences attending their use, merely because he has undertaken to


 2
   “[A] claim for punitive damages is not a separate cause of action, but a remedy potentially
 available for another cause of action.” Dalton v. Animas Corp., 913 F. Supp. 2d 370, 378-79 (W.D.
 Ky. 2012) (citation omitted).
                                                    6
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 7 of 13 PageID #: 236




        supply the public with an apparently useful and desirable product, attended with a
        known but apparently reasonable risk.

 Restatement (Second) of Torts § 402A cmt. k. The learned intermediary rule does not completely

 eliminate all potential liability owed from the manufacturer to the patient for alleged insufficient

 warnings. Larkin, 153 S.W.3d at 765. Rather, “[e]ven though the manufacturer’s duty to warn

 runs only to the learned intermediary, that warning must still be adequate. If the manufacturer

 fails to adequately warn the learned intermediary, then it may be liable to the injured patient-

 consumer.” Id. at 764 (internal citation omitted) (citation omitted). Thus, the learned intermediary

 doctrine does not absolve a manufacturer of liability owed to a patient-plaintiff premised on the

 failure to warn; the doctrine simply modifies the elements of such a claim, so that the warning

 issued by the manufacturer to the medical provider must still be adequate. Id. at 764-65.

        The learned intermediary doctrine does not warrant dismissal. Plaintiff not only alleges

 that Defendants did not inform her of the dangers of this treatment, but also alleges Defendants

 failed to warn her healthcare-provider of the dangers of the treatment. (See Am. Compl. ¶ 65

 (“[N]o reasonable health care provider, including Plaintiff’s, or patient would have used the device

 in the manner directed, had those facts been made known to the prescribing healthcare providers

 or the consumers of the device.”)). Taking Plaintiff’s allegations as true, as the Court must at this

 juncture, the learned intermediary doctrine does not warrant dismissal. See Larkin, 153 S.W.3d at

 762.

        D.      Strict Liability - Defective Design

        Under Kentucky law, a product design is defective if it creates such a risk of injury that an

 ordinarily prudent manufacturer, being aware of the risk, would not have put it on the market. C

 & S Fuel, Inc. v. Clark Equip. Co., 552 F. Supp. 340, 344-45 (E.D. Ky. 1982); Nichols v. Union

 Underwear Co., 602 S.W.2d 429, 433 (Ky. 1980). “The maker is not required to design the best

                                                  7
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 8 of 13 PageID #: 237




 possible product or one as good as others make or a better product than the one he has, so long as

 it is reasonably safe.” Sturm, Ruger & Co., Inc. v. Bloyd, 586 S.W.2d 19, 21-22 (Ky. 1979).

 Kentucky law requires a plaintiff to establish:

        (1) that there is a product, which is (2) in a defective condition unreasonably
        dangerous to the user or consumer or his property, and (3) which reaches the user
        or consumer without substantial change in the condition in which it is sold; (4) that
        the product is sold by one who engaged in the business of selling such a product
        which (5) results in physical harm to the ultimate user or consumer or his property.
        A plaintiff must also offer proof of an alternative, safer design that is practicable
        under the circumstances.

 Vanden Bosch v. Bayer Healthcare Pharms., Inc., 13 F. Supp. 3d 730, 742 (W.D. Ky. 2014)

 (internal citation omitted) (citation omitted).

        Plaintiff alleges that the PowerPort device was defective and significantly more dangerous

 than similar devices. (Am. Compl. ¶ 63). Plaintiff alleges Defendants erred in design and

 manufacture of the PowerPort, and there is no allegation the device was modified in any way. (See

 Am. Compl. ¶ 21). The Amended Complaint claims that Defendants are engaged in the business

 of selling medical products. (Am. Compl. ¶ 2). As noted above, Plaintiff has adequately pleaded

 causation and injury. Lastly, Plaintiff has stated that there are similar devices on the market that

 do not pose such serious injury risk. (Am. Compl. ¶ 63). Therefore, Plaintiff has sufficiently

 stated a design defect claim.

        E.      Strict Liability - Manufacturing Defect

        A products liability claim premised on a manufacturing defect can be based upon the failure

 of the product to meet specifications or an error in the manufacturing process. Greene v. B.F.

 Goodrich Avionics Sys., Inc., 409 F.3d 784, 788-89 (6th Cir. 2005); Ford Motor Co. v. McCamish,

 559 S.W.2d 507, 509 (Ky. App. 1977). Defendants can be liable if a plaintiff proves a product is

 “unreasonably dangerous” because it is in a defective condition when sold. Est. of DeMoss by and



                                                   8
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 9 of 13 PageID #: 238




 through DeMoss v. Eli Lilly & Co., 234 F. Supp. 3d 873, 879-80 (W.D. Ky. 2017) (citations

 omitted). Thus, a product may be designed appropriately but manufactured with a defect not part

 of the design. See Greene, 409 F.3d at 788 (citing McCamish, 559 S.W.2d at 509-11).

        Plaintiff claims the PowerPort implanted in her contained a manufacturing defect, which

 existed at the time it left Defendants’ possession and that the defect caused the device to differ

 from its design. (Am. Compl. ¶¶ 76-78). The healthcare providers implanting the device did so

 in a way that was reasonably foreseeable, and as a result of the manufacturing defect, Plaintiff

 alleges that she was injured. (Am. Compl. ¶¶ 79-80). Therefore, Plaintiff has alleged a valid

 manufacturing defect claim.

        F.      Breach of Express Warranty

        Plaintiff alleges that Defendants breached an express warranty through their

 representatives, literature, and advertising. (Am. Compl. ¶ 98). Kentucky law provides three ways

 a seller can create express warranties:

        (a)      Any affirmation of fact or promise made by the seller to the buyer which
        relates to the goods and becomes part of the basis of the bargain creates an express
        warranty that the goods shall conform to the affirmation or promise.
        (b)      Any description of the goods which is made part of the basis of the bargain
        creates an express warranty that the goods shall conform to the description.
        (c)      Any sample or model which is made part of the basis of the bargain creates
        an express warranty that the whole of the goods shall conform to the sample or
        model.

 KRS 355.2-313(1).

                1.      Affirmation of Fact or Promise

        The seller does not have to intend to create an express warranty or formally grant a

 guarantee for an express warranty to exist. Id. However, simply stating the value of the goods, or

 a seller expressing an opinion on the goods does not create a warranty. Id. It is up to the trier of

 fact to determine whether the statements by seller are mere puffing engaged in by salespeople or

                                                  9
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 10 of 13 PageID #: 239




  the circumstances have created an express warranty. See Mitchell v. Gen. Motors LLC, No. 3:13-

  CV-CRS, 2014 WL 1319519, at *7 (W.D. Ky. Mar. 31, 2014) (citations omitted).

         “The test is ‘whether the seller assumes to assert a fact of which the buyer is ignorant, or

  whether he merely states an opinion or expresses a judgment about a thing as to which they may

  each be expected to have an opinion and exercise a judgment.’” Naiser v. Unilever U.S., Inc., 975

  F. Supp. 2d 727, 734 (W.D. Ky. 2013) (citing Overstreet v. Norden Labs., Inc., 669 F.2d 1286,

  1290-91 (6th Cir. 1982)).

         Plaintiff alleges Defendants falsely stated that their product was proven to be safe and “did

  not produce dangerous side effects,” but the product produced a multitude of dangerous side effects

  causing serious injury. (Am. Compl. ¶ 99). The statement that a product is safe and does not come

  with dangerous side effects goes beyond mere puffery or an exaggeration; it is an affirmation of

  fact. See Naiser, 975 F. Supp. 2d at 735 (“‘[P]uffing’ is generally defined as an ‘expression of an

  exaggerated opinion–as opposed to a factual misrepresentation–with the intent to sell a good or

  service.’” (citing Black’s Law Dictionary 1353 (9th ed. 2009))). Plaintiff’s allegation is enough

  to establish a claim for breach of warranty. See KRS 355.2-313(1); Naiser, 975 F. Supp. 2d at 736

  (“Whether Unilever’s identification of the product as having ‘smoothing’ effects is actually an

  affirmation of fact or promise is a fact question that cannot be decided on this motion to dismiss.”).

                 2.      Basis of Parties’ Bargain

         It is not enough that Defendants made an affirmation or promise pertaining to the

  PowerPort to Plaintiff, but that factual misrepresentation must have also become a part of the “basis

  of the bargain”. See KRS 355.2-313(1)(b). Plaintiff alleges that she “reasonably relied upon the

  Defendants’ express warranties . . . .” (Am. Compl. ¶ 101); see Naiser, 975 F. Supp. 2d at 735

  (“Under Kentucky law, ‘[r]eliance is an element of a cause of action for express



                                                   10
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 11 of 13 PageID #: 240




  warranty . . . .’” (citations omitted)). Thus, Plaintiff has sufficiently pleaded a claim for breach

  of express warranty.

                 3.      Privity of Contract

         Under Kentucky law, privity of contract is generally required to make out a breach of

  warranty claim. Naiser, 975 F. Supp. 2d at 738 (citing Waterfill v. Nat’l Molding Corp., 215 F.

  App’x 402, 405 (6th Cir. 2007)). Plaintiff makes two arguments as to why privity of contract

  exists: (1) Plaintiff’s physician acted as a “purchasing agent”; and (2) Plaintiff was a third-party

  beneficiary of the subject contract. (Am. Compl. ¶ 102). Plaintiff’s second argument has merit.

  See Levin v. Trex Co., Inc., No. 3:10-cv-692-CRS, 2012 WL 7832713, at *4 (W.D. Ky. Mar. 5,

  2012) (“Under Kentucky law, ‘an actual and direct promise for the benefit of a third party will be

  sufficient to create privity between the promisor and the third party beneficiary.’” (quoting

  Louisville Gas & Elec. Co. v. Cont’l Field Sys., Inc., 420 F. Supp. 2d 764, 770 (W.D. Ky. 2005))).

         In Levin, the Court denied the defendant’s motion to dismiss because the express warranty

  was intended for the benefit of the third-party. See id. (“Defendant’s express limited warranty was

  intended to benefit the residential homeowners and not the distributors who sold Defendant’s

  product. Thus, Plaintiff’s express warranty claim may also be based on Plaintiff’s position as the

  expressly intended beneficiary of the warranty issued by Defendant.”). Plaintiff’s claim here for

  breach of express warranty is analogous to Levin. Plaintiff’s physician purchased the PowerPort,

  but it was intended to be used on Plaintiff as a medical device. (Am. Compl. ¶ 103). Therefore,

  Plaintiff has sufficiently pleaded privity of contract to support a breach of express warranty claim.

         G.      Breach of Implied Warranty

         Kentucky law generally requires privity of contract to state a breach of warranty claim.

  Naiser, 975 F. Supp. 2d at 738 (citing Waterfill v. Nat’l Molding Corp., 215 F. App’x 402, 405



                                                   11
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 12 of 13 PageID #: 241




  (6th Cir. 2007)). The exception for privity discussed above with respect to express warranty claims

  does not apply to a claim for breach of implied warranty. See Est. of DeMoss, 234 F. Supp. 3d at

  882 (distinguishing between the breach of express warranty in Naiser and the claim for breach of

  implied warranty). “The Court’s ruling in Naiser had no impact on the privity of contract

  requirement with respect to implied warranty causes of action.” Id. (quoting Bosch v. Bayer

  Healthcare Pharms., Inc., 13 F. Supp. 3d 730, 749 (W.D. Ky. 2014)). Thus, the requirement of

  privity of contract persists for claims of breach of implied warranty. See id. (“Under Kentucky

  law, privity of contract is an essential element of a claim for breach of an implied warranty.”

  (citations omitted)). “[P]rivity of contract does not extend beyond the buyer-seller setting . . . .”

  Id. (citations omitted). In this case, the PowerPort implanted in Plaintiff was purchased by her

  physician. (Am. Compl. ¶ 102). The Amended Complaint does not allege privity because there

  is no claim of a buyer-seller relationship between Plaintiff and Defendants. Thus, Plaintiff’s

  breach of implied warranty claim fails as a matter of law and will be dismissed.

         H.      Fraud by Omission

         A claim of fraud by omission should not be confused with a claim of fraud by

  misrepresentation, each claim requires the proof of substantially different elements. Republic

  Bank & Tr. Co. v. Bear Sterns & Co., Inc., 683 F.3d 239, 254-55 (6th Cir. 2012) (citing Rivermont

  Inn, Inc. v. Bass Hotels & Resorts, Inc., 113 S.W.3d 636, 641 (Ky. App. 2003)). “Unlike fraud by

  misrepresentation, which hinges on an affirmative statement, ‘a fraud by omission claim is

  grounded in a duty to disclose.’” Id. at 255 (quoting Giddings & Lewis, Inc. v. Indus. Risk Insurers,

  348 S.W.3d 729, 747 (Ky. 2011)).

         To make out a claim of fraud by omission a plaintiff must satisfy four elements: “(1) the

  defendant had a duty to disclose the material fact at issue; (2) the defendant failed to disclose the



                                                   12
Case 5:20-cv-00060-GNS-CHL Document 32 Filed 03/05/21 Page 13 of 13 PageID #: 242




  fact; (3) the defendant’s failure to disclose the material fact induced the plaintiff to act; and (4) the

  plaintiff suffered actual damages as a consequence.” Id. (citations omitted). However, “mere

  silence does not constitute fraud where it relates to facts open to common observation or

  discoverable by the exercise or ordinary diligence.” Id. (citations omitted). “If a party might have

  learned the truth ‘by ordinary vigilance and attention, it is the party’s own folly if he neglected to

  do so, and he is remediless.’” Id. (quoting Mayo Arcade Corp. v. Bonded Floors Co., 41 S.W.2d

  1104, 1109 (Ky. 1931)).

          Plaintiff sufficiently pleaded that Defendants had a duty to warn Plaintiff about the dangers

  of the PowerPort; failed to disclose these dangers; Plaintiff and her physician would not have used

  the product had they been warned; and the allegedly defective product caused Plaintiff injury.

  (Am. Compl. ¶¶ 107-13). Therefore, Plaintiff’s fraud by omission claim survives dismissal as

  well.

                                           V.      CONCLUSION

          For the reasons set forth herein, IT IS HEREBY ORDERED that Defendants’ Motion to

  Dismiss (DN 26) is GRANTED IN PART and DENIED IN PART. Plaintiff’s claim for breach

  of implied warranty is DISMISSED, but Plaintiff’s remaining claims may proceed.




                                                                         March 4, 2021


  cc:     counsel of record




                                                     13
